Title: To George Washington from the Commissioners for the District of Columbia, 10 July 1794
From: Commissioners for the District of Columbia
To: Washington, George


               
                  Sir,
                  Washington 10th July 1794.
               
               We have come to an agreement with Mr Greenleaf by which he will be accomodated, and the public participate in a Loan negociating in Holland in his name—the inclosed copy will let you into the particulars, one of which, that the paper which gives the legal title in the 1000 Lots the public part of the Mortgage, is to remain till Bills are drawn and the money deposited agreeable to our Order, on which we communicate with the Secretary of the Treasury thinking this money transaction will give him little Trouble—the Effects of expending 300,000£ on public and private Buildings in the City must be so certain, and extensive that our motives cannot be mistaken.
               On recurring to the Conditions published, it may be doubtful whether the Commissioners have not the power of dispensing with the 7th Article—we have prepared and inclose a new Regulation permitting a limitted incroachment on the Streets, and if it meets your Ideas wish your signature of approbation So that the Act may be valid let the power reside where it may.
               We have had Intercourse with Mr Greenleaf about Drains, and expect he will have a conversation with you on the subject—None can be more strongly impressed than we are of the propriety and importance of entering on this Business early, and on a large Scale, but we know we have not the Funds and are not clear that we have the Power to make such an application.  We have the Honor to be with the greatest respect your mo. obedt Servts
               
                  Th. Johnson
                  Dd Stuart
                  Danl Carroll
               
            